DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 2015/0311331 Ai hereinafter referred to as “Yamada’).
With respect to claim 1, Yamada discloses, in Figs.1-6, a method for manufacturing semiconductor device comprising: forming a channel layer (203) that is Alx1lny1Ga1-x1-yiN (where 0≤x1≤1, 0≤y1≤1) on an upper surface of a semiconductor substrate (201); forming a barrier layer (204) that is Alx2lny2Gai1-x2-y2N (where 0≤x2≤1, 0≤y2≤1) having a band gap larger than a band gap of the channel layer on an upper surface of the channel layer (203); at least partially forming a gate insulating film (209) that is an insulator or a semiconductor and has a band gap larger than that of the barrier layer (204), on an upper surface of the barrier layer (204); forming a gate electrode (210) on an upper surface of the gate insulating film (209) (see Par.[0203] wherein nitride semiconductor layers are grown over substrate 201 using heat treatment apparatus such as molecular beam epitaxy (MBE) method, a metal-organic vapor phase epitaxy MOVPE or metal-organic chemical vapor deposition MOCVD method, or a hydride vapor phase epitaxy HVPE method; see Par.[0146], [0205]-[0206], [0226] wherein GaN (i.e. when x1=y1=0) or Al0.3Ga0.7N (i.e. when x1=0.3 and y1=0) layer 203 is disclosed; see Par.[0149], [0206] and [0226] wherein AlxInyGa1-x-yN (where 0≤x<1; 0≤y<1) layer 204 with band gap larger than that of layer 203 is disclosed; see Par.[0188], [0190], [0193], [0197] and [0226] wherein gate layer 209 of oxide semiconductor or NiO is disclosed; see Par.[0199] wherein gate electrode 210 is disclosed; see Fig.6, Par.[0226] wherein fermi level of gate layer NiO is larger than that of barrier AlGaN); and performing heat treatment while applying a positive voltage to the gate electrode (210) (see Fig.4-5, Par.[0224]-[0225] 
With respect to claim 8, Yamada discloses, in Figs.1-6, the method for manufacturing semiconductor device, wherein the performing the heat treatment is performing the heat treatment in an atmosphere having an oxygen concentration of 20% or more while applying a positive voltage to the gate electrode (see Fig.4-5, Par.[0224]-[0225] wherein gate-source voltage Vgs of the nitride semiconductor layer of the nitride semiconductor device annealed in an oxygen atmosphere (i.e. 20.8% to 21% of oxygen) at 400 °C for 30 minutes after forming the gate layer 209 made of NiO is disclosed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2015/0255547 A1 hereinafter referred to as “Yuan”) in view of Yamada.
With respect to claim 1, Yuan discloses, in Figs.17, 18A-18B, 19-27, a method for manufacturing semiconductor device comprising: forming a channel layer (1702) that is Alxilny1Gat-x1-y1N (where 0≤x1≤1, 0≤y1≤1) on an upper surface of a semiconductor substrate (1404); forming a barrier layer (1706) that is Alx2lny2Ga1-x2-y2N (where 0≤x2≤1, 0≤y2≤1) having a band gap larger than a band gap of the channel layer (1702) on an upper surface of the channel layer (1702); at least partially forming a gate insulating film (1718) that is an insulator or a semiconductor and has a band gap larger than that of the barrier layer (1706), on an upper surface of the barrier layer (1706); forming a gate electrode (1720) on an upper surface of the gate insulating film (1718) (see Fig.17, Par.[0107] wherein depositing stack of gate metal 1720, gate dielectric 1718, AlGaN (e.g. Al0.2Ga0.8N when x2=0.2 and y2=0) and GaN (e.g. when x1=y1=0) layer 1702 over substrate 1704 using thermal treatment by MOCVD are disclosed; see Fig.21, Par.[0114] wherein band gap profiles of the HEMTs are such that band gap of gate dielectric is larger than that of barrier Alo.2Gao.8N 1706 and in turn having larger band gap than that of GaN layer 
Yamada discloses, in Figs.1-6, a method for manufacturing semiconductor device comprising: forming a channel layer (203) that is Alx1lny1Ga1-x1-y1N (where 0≤x1≤1, 0≤y1≤1) on an upper surface of a semiconductor substrate (201); forming a barrier layer (204) that is Alx2lny2Ga1-x2-y2N (where 0≤x2≤1, 0≤y2≤1) having a band gap larger than a band gap of the channel layer on an upper surface of the channel layer (203); at least partially forming a gate insulating film (209) that is an insulator or a semiconductor and has a band gap larger than that of the barrier layer (204), on an upper surface of the barrier layer (204); forming a gate electrode (210) on an upper surface of the gate insulating film (209) (see Par.[0203] wherein nitride semiconductor layers are grown over substrate 201 using heat treatment apparatus such as molecular beam epitaxy (MBE) method, a metal-organic vapor phase epitaxy MOVPE or metal-organic chemical vapor deposition MOCVD method, or a hydride vapor phase epitaxy HVPE method; see Par.[0146], [0205]-[0206], [0226] wherein GaN (i.e. when x1=y1=0) or Alo.sGao.7N (i.e. when x1=0.3 and y1=0) layer 203 is disclosed; see Par.[0149], [0206] and [0226] wherein AlxInyGa1-x-yN (where 0≤x<1; 0≤y<1) layer 204 with band gap larger than that of layer 203 is disclosed; see Par.[0188], [0190], [0193], [0197] and [0226] wherein gate layer 209 of oxide semiconductor or NiO is disclosed; see Par.[0199] wherein gate electrode 210 is disclosed; see Fig.6, Par.[0226] wherein fermi level of gate layer NiO is larger than that of barrier AlGaN); and performing heat treatment while applying a positive voltage to the gate electrode (210) (see Fig.4-5, Par.[0224]-[0225] wherein threshold voltage applied to gate layer made of NiO during annealing process in an oxygen atmosphere (i.e. the oxygen concentration in the atmosphere is 20.8% to 21%) at 400 °C for 30 minutes is disclosed).
Yuan and Yamada are analogous art because they are all directed to a nitride HEMT, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Yuan to include Yamada because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of forming HEMT of Yuan by including an appropriate threshold voltage to NiO gate layer during an annealing process as taught by Yamada in order to utilize normally-off characteristic is acquired by annealing in an oxygen so as the hole concentration of NiO is increased by 
With respect to claim 2, Yuan discloses, in Figs.17, 18A-18B, 19-27, the method for manufacturing semiconductor device, further comprising forming a plurality of first impurity regions (1714 and 1716) reaching the channel layer (1702) from the upper surface of the barrier layer (1706), wherein the forming the gate insulating film (1718) is forming the gate insulating film (1718) at least on the upper surface of the barrier layer (1706) between the first impurity regions (1712) in plan view (see Fig.17, Par.[0107]-[0108], [0111]-[0112] and [0118] wherein source/drain regions of source and drain contacts 1714 and 1716 are disclosed).
With respect to claim 7, Yuan discloses, in Figs.17, 18A-18B, 19-27, the method for manufacturing semiconductor device, wherein the performing the heat treatment is performing the heat treatment at a temperature of 250°C or more for 60 seconds or more while applying +5 V as a positive voltage to the gate electrode (see Figs.19, 24-27, Par.[0029], [0113], [0116] wherein gate-source voltages 1902 (i.e. gate voltage VGS between -6V to 8V) of the surface state energy level modulated (SSEM) Ill- nitride of HEMTs 1700 using MOCVD are disclosed; see Figs.22-23, Par.[0115] wherein times (e.g. 10°°s to 102s) of the surface state energy level modulated (SSEM) Ill-nitride of HEMTs 1700 using MOCVD are disclosed; see Par.[0068] wherein HEMTs high quality AlGaN/GaN heterostructures can be fabricated using MOCVD operating temperature of such GaN HEMTs (> 300 °C) is larger than conventional Si based power devices).
With respect to claim 9, Yuan discloses, in Figs.17, 18A-18B, 19-27, the method for manufacturing semiconductor device, wherein in a state where no voltage is applied to the gate electrode, energy at a lower end of a conduction band at a heterointerface between the channel layer and the barrier layer located below the gate electrode is higher than Fermi energy (see Par.[0089], [0134] wherein the conduction band of the AlGaN/GaN interface will be raised higher than Fermi level even without any external voltage bias).
Response to Arguments
Applicant's arguments filed on 07/01/2021 with regard to the applied art Yamada have been fully considered but they are not persuasive. For instance, Applicant alleges that there is no disclosure in 0C)).
Applicant’s arguments with respect to Applied prior art Yuan have been considered but are moot because the 103 rejections including Yuan does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the following cited prior art, either alone or in combination, anticipate all the elements of claim 1: Yokogawa et al. US 6,617,653 B1; Wu et al. US 2001/0023964 A1; Chen et al. US 2007/0278518 A1; Nanjo et al. US 2011/0316047 A1; Kawai et al. US 6,140,169; Uemoto et al. US 2012/0126290 A1; Ishida et al. US 2007/0278521 A1; Miura et al. US 2018/0308968 A1; Niiyama et al. US 2009/0242938 A1; Hikita et al. US 2006/0273347 A1; Chen et al. US 2010/0084687 A1; Nishii et al. 6,774,449 B1; Kaneko US 2009/0057720 A1.
Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818